Citation Nr: 1711955	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in which the RO, inter alia, granted service connection for left ear hearing loss and assigned an initial, noncompensable rating, effective March 16, 2009.  The RO also declined to reopen a previously denied claim for service connection for right ear hearing loss. 

In June 2014 the Board remanded both issues for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In May 2016, the Board reopened the claim for the right ear hearing loss and granted service connection on the merits.  The issue of entitlement to an initial compensable rating for left ear hearing loss was remanded for further development, which has been completed.  Id.

In a May 2016 rating action, the RO effectuated the grant of service connection for right ear hearing loss and assigned an initial, noncompensable rating, effective March 16, 2009.  The Veteran has not appealed this disability rating.


FINDING OF FACT

For the entire appeal period, audiological evaluations reflect that the Veteran's hearing loss has manifested with no worse than Level I hearing impairment in his left and right ears.



CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

The appeal arises from a disagreement with the disability rating initially assigned after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in May 2009, October 2014, and June 2016.  Considered together, the examinations and medical opinions are sufficient evidence for deciding the claim.  Considered together, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in TABLE VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in TABLE VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used.  Id.

These auditory acuity levels are entered into TABLE VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

For the reasons that follow, the Board finds that an initial compensable rating for left ear hearing loss is not warranted.

Historically, VA treatment records include the report of a February 2008 audiology consultation.  Puretone threshold results showed that hearing was within normal limits through 2000 hertz with a mild high frequency sensorineural hearing loss bilaterally.  Speech recognition results were 96 percent in the left ear and 100 percent in the right ear.

In May 2009, the Veteran underwent a VA examination.  The examiner reported the hearing loss had no significant effects on the Veteran's occupation.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
25
25
25
40
28.75
96
RIGHT
20
25
20
35
25
96

As shown in the table, objective testing produced a puretone threshold average of 28.75 decibels in the left ear and 25 decibels in the right ear.  Maryland CNC speech discrimination scores were 96 percent in each ear.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in each ear.  Entering Level I hearing impairment for the left and right ears into TABLE VII yields a noncompensable or 0 percent rating for the left ear.  38 C.F.R. § 4.85, DC 6100.

In October 2014, the Veteran underwent another VA examination.  He reported that sometimes he could not hear well.  He also noted that his wife told him that the television volume is too loud.  He further noted that he used the phone a lot at work (manager at self-storage unit business), but was unable to tell whether he was affected that much by the hearing loss at work.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
20
20
20
35
24
100
RIGHT
15
20
25
50
28
98

As shown in the table, objective testing produced a puretone threshold average of 24 decibels in the left ear and28 decibels in the right ear.  Maryland CNC speech discrimination scores were 100 percent in the left ear and 98 percent in the right ear.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in each ear.  Entering Level I hearing impairment for the right and left ears into TABLE VII yields a noncompensable or 0 percent rating for the left ear.  38 C.F.R. § 4.85, DC 6100.

In June 2016, the Veteran underwent his most recent VA examination.  He reported that his hearing loss affected ordinary conditions of daily life, including ability to work.  He explained that he has trouble in conversations with people who talk low; he has to ask people to repeat themselves.  He also noted that he uses a cell phone for work and needs to use the speakerphone.  He also uses earbuds when playing video games so he can turn up the volume.  

The puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
20
25
25
40
28
98
RIGHT
15
20
25
55
29
96

As shown in the table, objective testing produced a puretone threshold average of 28 decibels in the left ear and29 decibels in the right ear.  Maryland CNC speech discrimination scores were 98 percent in the left ear and 96 percent in the right ear.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in each ear.  Entering Level I hearing impairment for the right and left ears into TABLE VII yields a noncompensable or 0 percent rating in the left ear.  38 C.F.R. § 4.85, DC 6100.

In reviewing the three VA examination reports, since the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz was not recorded at 55 decibels or more, or the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment was not shown at any time during the appeal period.  38 C.F.R. § 4.86.  

On the basis of the audiological evaluations of record, the Veteran's left ear hearing loss has not approximated the criteria for a compensable evaluation at any time during the appeal period.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, schedular disability ratings for hearing loss are based on the results of the audiological studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) ("Assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.").  Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  

The preponderance of the evidence is against the claim for an initial compensable rating for left ear hearing loss on a schedular basis.  An initial compensable, schedular rating for left ear hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).  Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for extraschedular consideration is warranted.  38 C.F.R. § 3.321(b)(1); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has reported that his hearing loss disability causes him to increase the volume on his television, use earbuds when he plays videogames, and have difficulty hearing over the phone and when using a cell phone.  In short, the evidence shows that the service-connected hearing loss results in difficulty hearing and understanding conventional speech.  

In Doucette v. Shulkin, No. 15-2818 (U.S. Vet. App. March 6, 2017) the Court of Appeals for Veteran Claims held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered "exceptional," or that are not otherwise contemplated by the assigned evaluation such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  See Id.  Thus, his complete disability picture is compensated under the rating schedule.  Additionally, the Veteran has not explicitly requested referral for a collective extraschedular rating (e.g. a compound/combined impact of multiple service-connected disabilities), and such a request has not been reasonably raised by the record.  See Johnson v. McDonald, 762 F.3d 1362, 1356-66 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484(2016).  Therefore, referral for assignment of an extraschedular evaluation is not appropriate here.

The Veteran has not raised a claim for a total disability rating based on individual unemployability, nor is one reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

An initial compensable rating for left ear hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


